DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “wherein a temporal position of the synthetic reference frame with respect to the first reference frame and the second reference frame is determined by integer weights that are proportional to a distance between the synthetic reference frame and the first reference frame and the second reference frame, respectively, such that a temporally nearer reference frame has a larger weight; wherein the searching further comprises identifying, for each sub-block, a primary motion vector in a farther one of the first reference frame and the second reference frame, and deriving comprises deriving a secondary motion vector in a nearer one of the first reference frame and the second reference frame from the primary motion vector by scaling the primary motion vector to an appropriate scale; and wherein the primary motion vector is determined to pixel accuracy and the secondary motion vector is rounded to achieve a same level of accuracy as the primary motion vector” with limitations taken within others in the claims. 
Puri et al. (US 20150036737) discloses content adaptive predictive and functionally predictive pictures with modified references for next generation video coding comprising 
Lu et al. (US 20090167775) discloses a motion estimation engine which may be implemented to support multiple video encoding standards, designed to support two macroblock partitioning modes: one for frame type video signals and the other for mixed frame-field type video signals, and provides the mixing unidirectional option (forward/backward) and the mixing bidirectional option. The motion estimation engine receives a macroblock from the current frame and check whether the "P-skip" is enabled for the macroblock. If the "P-skip" is not enabled or if it is determined that the macroblock may not be skipped from motion estimation, the motion estimation engine may check whether inter-frame search is needed for the macroblock at block.
Wang (US 8,934,544) discloses efficient motion estimation in hierarchical structure for coding of video content. An encoder component generates a down-sampled image(s) of a video frame of a video frame sequence to form a multi-resolution level video structure, performs motion estimation on a lowest-resolution image using a fast motion estimation algorithm,, propagates estimation results to the next-higher resolution level. The encoder component uses 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482